--------------------------------------------------------------------------------

Exhibit 10.9
 
KAMAN MUSIC CORPORATION
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
 
 
THIS AGREEMENT, is made effective as of January 1, 2007 (the “Effective Date”),
by and between Kaman Music Corporation (the “Company”), a subsidiary of Kaman
Corporation, a Connecticut corporation (the “Parent Company”), and Robert H.
Saunders, Jr. (the “Executive”).


WHEREAS, the Company and the Executive are parties to the Kaman Music
Corporation Change in Control Agreement dated as of September 21, 1999, as
amended by an Addendum to Change in Control Agreement dated as of September 11,
2001, and a Second Addendum to Change in Control Agreement dated as of November
11, 2003 (the "Prior Agreement"); and
 
WHEREAS, the Company and the Executive have agreed to replace and supersede the
Prior Agreement as set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.  Defined Terms. Definitions of capitalized terms used in this Agreement are
provided in the last Section of this Agreement.
 
2.  Term. This Agreement shall terminate on the fifth anniversary of the
Effective Date. The term of this Agreement shall be automatically extended
thereafter for successive one (1) year periods unless, at least ninety (90) days
prior to the end of the fourth anniversary of the Effective Date or the then
current succeeding one-year extended term of this Agreement, the Company or
Executive has notified the other that the term hereunder shall expire at the end
of the then-current term. Notwithstanding any such notice, the term of this
Agreement shall not expire before the second anniversary of a Change in Control
that occurs within the term of this Agreement. The initial term of this
Agreement, as it may be extended under this Section 2, is herein referred to as
the "Term."
 
3.  Company’s Covenants Summarized. In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive’s continued
employment, the Company agrees, under the conditions described herein, to pay
the Executive the Severance Payments and the other payments and benefits
described in this Agreement. Except as provided in Sections 5.1 and 8.1 of this
Agreement, no Severance Payments (as defined in Section 5) shall be payable
under this Agreement unless there shall have been a termination of the
Executive’s employment with the Company following a Change in Control. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.
 
1

--------------------------------------------------------------------------------


 
4.  Compensation Other Than Severance Payments.
 
4.1 If the Executive’s employment shall be terminated for any reason following a
Change in Control, the Company shall pay the Executive’s full salary to the
Executive through the Date of Termination at the rate in effect immediately
prior to the Date of Termination or, if Section 18(n)(II) is applicable as an
event or circumstance constituting Good Reason, the rate in effect immediately
prior to such event or circumstance, together with all compensation and benefits
payable to the Executive through the Date of Termination under the terms of the
Company’s compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination (or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason). In addition, if the Executive’s
employment is terminated for any reason following a Change in Control other than
(a) by the Company for Cause and (b) by the Executive without Good Reason, then
the Company shall pay a pro-rata portion of the Executive’s annual bonus for the
performance year in which such termination occurs to the Executive at the time
that annual bonuses are paid to other senior executives. This pro-rata bonus
shall be determined by multiplying the amount the Executive would have received
based upon actual financial performance through such termination, as reasonably
determined by the Company, by a fraction, the numerator of which is the number
of days during such performance year that the Executive is employed by the
Company and the denominator of which is 365.
 
4.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control, the Company shall pay to the Executive the Executive’s normal
post-termination compensation and benefits as such payments become due. Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company’s retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.


5.  Severance Payments.
 
5.1  If the Executive’s employment is terminated during the twenty-four (24)
month period immediately following a Change in Control, other than (A) by the
Company for Cause, (B) by reason of death or Disability, or (C) by the Executive
without Good Reason, then the Company shall pay the Executive the amounts, and
provide the Executive the benefits described in this Section 5 (collectively,
the “Severance Payments”) in addition to any payments and benefits to which the
Executive is entitled under Section 4 of this Agreement. The Executive shall
also be entitled to Severance Payments under this Agreement if the Executive’s
employment is terminated without Cause by the Company or by the Executive for
Good Reason at any time beginning on the first day of the 90 day period
immediately prior to the execution of a definitive purchase and sale agreement
that results in such Change in Control and the closing of such Change in
Control.
 
2

--------------------------------------------------------------------------------



 

(a)  
In lieu of any further salary payments to the Executive for periods subsequent
to the Date of Termination and in lieu of any severance benefit payable to the
Executive under the Executive’s Employment Agreement with the Company or
otherwise, the Company shall pay to the Executive a lump sum severance payment,
in cash, equal to the sum of (i) two (2) times the Executive’s base salary as in
effect immediately prior to the Date of Termination or, if Section 18(n)(II) is
applicable as an event or circumstance constituting Good Reason, the rate in
effect immediately prior to such event or circumstance, and (ii) two (2) times
the last annual bonus paid or awarded (to the extent not yet paid) to the
Executive in the previous three years (if any) immediately preceding the Date of
Termination, pursuant to any annual bonus or incentive plan maintained by the
Company.




(b)  
For the twenty-four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents medical, dental, and accidental death and disability benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater cost to the Executive than the cost to the Executive immediately
prior to such date or occurrence. Benefits otherwise receivable by the Executive
pursuant to this Section 5.1(b) shall be reduced to the extent benefits of the
same type are received by or made available by a subsequent employer to the
Executive during the twenty-four (24) month period following the Date of
Termination (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive); provided, however,
that the Company shall reimburse the Executive for the excess, if any, of the
cost of such benefits to the Executive over such cost immediately prior to the
Date of Termination or, if more favorable to the Executive, the first occurrence
of an event or circumstance constituting Good Reason.




(c)  
Notwithstanding any provision to the contrary in any plan or agreement
maintained by or through the Company pursuant to which the Executive has been
granted restricted stock, stock options, stock appreciation rights or long-term
performance awards, effective on the Date of Termination, (i) all service and
performance based restrictions with respect to any restricted stock shall lapse,
(ii) all stock appreciation rights and stock options shall be deemed fully
vested and then canceled in exchange for a cash payment equal to the excess of
the fair market value of the shares of Parent Company stock subject to the stock
appreciation right or stock option on the date of the Change in Control, over
the exercise price(s) of such stock appreciation rights or stock options, and
(iii) all long-term performance awards shall be deemed fully vested and fully
earned and then shall be canceled in exchange for a cash payment equal to 100%
of the target value of each such award.

 
3

--------------------------------------------------------------------------------


 

(d)  
In addition to the retirement benefits to which the Executive is entitled under
any tax-qualified, supplemental or excess benefit pension plan maintained by the
Company and any other plan or agreement entered into between the Executive and
the Company which is designed to provide the Executive supplemental retirement
benefits (the “Pension Plans”) or any successor plan thereto, effective upon the
Date of Termination, the Executive shall be credited with an additional two
years of “Credited Service” and “Continuous Service” (as defined in the Kaman
Corporation Amended and Restated Employees’ Pension Plan) when calculating the
Executive’s benefit under Kaman Corporation Supplemental Employees Retirement
Plan (“SERP”). For avoidance of doubt, the Severance Payments payable under this
Agreement shall be disregarded when determining the Executive's Final Average
Salary (as defined under the Kaman Corporation Amended and Restated Employees'
Pension Plan) for purposes of calculating the benefits payable under the SERP or
this Section 5.1(d).




(e)  
If the Executive would have become entitled to benefits under the Company’s
post-retirement health care plans, as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, had the Executive’s employment terminated at any time during the period
of twenty-four (24) months after the Date of Termination, the Company shall
provide such post-retirement health care benefits to the Executive and the
Executive’s dependents commencing on the later of (i) the date on which such
coverage would have first become available and (ii) the date on which benefits
described in Section 5.1 (b) terminate.




(f)  
The Company (i) shall prepay all remaining premiums under any insurance policy
maintained by the Company insuring the life of the Executive that is in effect
and (ii) shall transfer to the Executive any and all rights and incidents of
ownership in such arrangements at no cost to the Executive.




(g)  
The Company shall provide the Executive with reimbursement for up to Thirty
Thousand Dollars ($30,000) in the aggregate for outplacement services,
relocation costs, or both provided however that reimbursement shall only be
provided until the earlier of the first anniversary of the Date of Termination
or the Executive’s first day of employment with a new employer.




(h)  
The Company shall provide the Executive with his Company automobile. The book
value then attributed to it by the leasing company will be considered “fringe
benefit” income and that amount will be subject to tax during the calendar year
in which the Date of Termination occurs.

 
4

--------------------------------------------------------------------------------


 
5.2 Section 4999 Excise Tax.
 

(a)  
If any payments, rights or benefits (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement of Executive with the
Company or with any person affiliated with the Company and whether or not the
Executive’s employment has then terminated (the “Payments”)) received or to be
received by Executive will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed),
then, except as set forth in Section 5.2(b) below, the Company shall pay to
Executive an amount in addition to the Payments (the “Gross-Up Payment”) as
calculated below. The Gross-Up Payment shall be in an amount such that, after
deduction of any Excise Tax on the Payments and any federal, state and local
income and employment tax and Excise Tax on the Gross-Up Payment, but before
deduction for any federal, state or local income and employment tax on the
Payments, the net amount retained by the Executive shall be equal to the
Payments.

 

(b)  
Notwithstanding anything in this Agreement to the contrary, if the amount of
Payments that will be subject to the Excise Tax does not exceed the amount of
Payments that Executive could receive without having any Payments become subject
to the Excise Tax by at least $100,000, then Executive’s taxable cash-based
benefits under this Agreement will first be reduced in the order selected by
Executive, and then, if necessary, Executive’s equity-based compensation (based
on the value of such equity-based compensation as a “parachute payment” as
defined in Treasury Regulations promulgated under Section 280G of the Code and
IRS revenue rulings, revenue procedures and other official guidance) shall be
reduced in the order selected by Executive, and then any other Payments shall be
reduced as reasonably determined by the Company, to the extent necessary to
avoid imposition of the Excise Tax. If Executive does not select the amount to
be reduced within the time prescribed by the Company, the reductions specified
herein shall be made by the Company in its sole discretion from such
compensation as it shall determine. Any amount so reduced shall be irrevocably
forfeited and Executive shall have no further rights to receive it. 

 

(c)  
The process for calculating the Excise Tax, determining the amount of any
Gross-Up Payment and other procedures relating to this Section 5.2 are set forth
in Appendix A attached hereto. For purposes of making the determinations and
calculations required herein, the Consultant may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code,
provided that the Consultant shall make such determinations and calculations on
the basis of “substantial authority” (within the meaning of Section 6662 of the
Code) and shall provide opinions to that effect to both the Company and
Executive.

 
5.3  The Company also shall reimburse the Executive for legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment or in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement. Such
payments shall be made within ten (10) business days after delivery of the
Executive’s written request for payment accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require.


5.4  The payments provided in subsections (a) and (c) of Section 5.1 shall be
made on the last day of the Executive’s employment. The payments provided in
Section 5.2 of this Agreement, if any, as determined under Appendix A, shall be
paid on the Executive’s behalf to the applicable taxing authorities within five
(5) days of the receipt of the Consultant’s determination of the Gross-Up
Payment. If payments are not made in the time frame required by this subsection,
interest on the unpaid amounts will accrue at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code until the date such payments are actually
made. At the time that payments are made under this Agreement, the Company shall
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
the Consultant or other advisors (and any such opinions or advice which are in
writing shall be attached to the statement).
 
5

--------------------------------------------------------------------------------


 
5.5  Coordination with Employment Agreement.


Severance Payments made under this Section 5 shall be in lieu of any severance
benefit payable to the Executive under the Executive’s Employment Agreement with
the Company or otherwise.
 
6.  Termination Procedures and Compensation During Dispute.
 
6.1  Notice of Termination. After a Change in Control, any purported termination
of the Executive’s employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 9 of this Agreement. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.


6.2  Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control, shall mean
(i) if the Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given).


6.3  Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 6.3), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.
 
6

--------------------------------------------------------------------------------


 
6.4  Compensation During Dispute. If a purported termination occurs following a
Change in Control and the Date of Termination is extended in accordance with
Section 6.3 of this Agreement, the Company shall continue to pay the Executive
the full compensation in effect when the notice giving rise to the dispute was
given (including, but not limited to, salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with Section
6.3 of this Agreement. Amounts paid under this Section 6.4 are in addition to
all other amounts due under this Agreement (other than those due under Section
4.1 of this Agreement) and shall not be offset against or reduce any other
amounts due under this Agreement. Notwithstanding anything to the contrary in
Section 6.3 and 6.4, if the Company, after delivery of a Notice of Termination,
promptly (and in any event within 30 days) determines that grounds existed prior
to the delivery of the Notice of Termination to terminate the Executive’s
employment for Cause after complying with the procedural requirements of this
Agreement, the Company shall have the right to recover any payments that have
been made to the Executive or on the Executive’s behalf under this Agreement
including but not limited to offset against or reduction of any amounts due
under this Agreement or otherwise.


7.  No Mitigation. The Company agrees that under this Agreement, if the
Executive’s employment with the Company terminates, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 5 of this Agreement
or Section 6.4 of this Agreement. Further, the amount of any payment or benefit
provided for in this Agreement (other than as specifically provided in Section
5.1(b) of this Agreement) shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
 
8.  Successors; Binding Agreement.
 
8.1  In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in accordance with its terms. Failure of the Company to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle the Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive were to terminate the Executive’s
employment for Good Reason after a Change in Control, except that, for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.


8.2  This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
 
7

--------------------------------------------------------------------------------


 
9.  Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
  If to the Executive: at the address (or to the facsimile number) shown on the
records of the Company


If to the Company:


c/o Kaman Corporation
1332 Blue Hills Avenue, P.O. Box 1
Bloomfield, CT 06002
Attention: Candace A. Clark, Esq.


Facsimile No.: 860 243-7397


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


10.  Obligations after the Date of Termination.
 

(a)  
Confidentiality. The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s employment and for the
benefit of the Parent Company and the Company, at any time following the Date of
Termination, any nonpublic, proprietary or confidential information, knowledge
or data relating to the Parent Company or the Company, any of their
subsidiaries, affiliated companies or businesses, which shall have been obtained
by the Executive during the Executive’s employment by the Company. The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes known to the public subsequent to
disclosure to the Executive through no wrongful act of the Executive or any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Parent Company and the Company with prior notice of the
contemplated disclosure and reasonably cooperates with the Parent Company and
the Company at their expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding clauses (i) and (ii) of the
preceding sentence, the Executive’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.

 
 
8

--------------------------------------------------------------------------------


 

(b)  
Non-Solicitation. In the event that the Executive receives Severance Payments
under Section 5 of this Agreement, the Executive agrees that for the two (2)
year period following the Date of Termination, the Executive will not, directly
or indirectly, individually or on behalf of any other person, firm, corporation
or other entity, knowingly solicit, aid or induce any managerial level employee
of the Parent Company or the Company or any of their subsidiaries or affiliates
to leave such employment in order to accept employment with or render services
to or with any other person, firm, corporation or other entity unaffiliated with
the Parent Company or the Company or knowingly take any action to materially
assist or aid any other person, firm, corporation or other entity in identifying
or hiring any such employee (provided, that the foregoing shall not be violated
by general advertising not targeted at Parent Company or Company employees nor
by serving as a reference for an employee with regard to an entity with which
the Executive is not affiliated). For the avoidance of doubt, if a managerial
level employee on his or her own initiative contacts the Executive for the
primary purpose of securing alternative employment, any action taken by the
Executive thereafter shall not be deemed a breach of this Section 10(b).

 

(c)  
Non-Competition. The Executive acknowledges that the Executive performs services
of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Parent Company and the Company. Accordingly, in the
event that the Executive receives Severance Payments described in Section 5 of
this Agreement, the Executive agrees that for a period of two (2) years
following the Date of Termination, the Executive will not, directly or
indirectly, become connected with, promote the interest of, or engage in any
other business or activity competing with the business of the Parent Company or
the Company within the geographical area in which the business of the Parent
Company or the Company is conducted.

 

(d)  
Non-Disparagement. Each of the Executive and the Company (for purposes hereof,
“the Company” shall mean only (i) the Company by press release or otherwise and
(ii) the executive officers and directors thereof and not any other employees)
agrees not to make any public statements that disparage the other party, or in
the case of the Company, its respective affiliates (including parents and
subsidiaries), officers, directors, products or services. Notwithstanding the
foregoing, statements made in the course of sworn testimony in administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) or otherwise as required by law shall not be
subject to this Section 10(d).

 
9

--------------------------------------------------------------------------------


 

(e)  
Return of Company Property and Records. The Executive agrees that upon
termination of the Executive’s employment, for any cause whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Executive during the
Executive’s employment with the Company.

 

(f)  
Cooperation. The Executive agrees that, following termination of the Executive’s
employment for any reason, the Executive shall upon reasonable advance notice,
and to the extent it does not interfere with previously scheduled travel plans
and does not unreasonably interfere with other business activities or employment
obligations, assist and cooperate with the Parent Company and the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment, including any litigation. The Company shall compensate
the Executive for any lost wages (or, if the Executive is not then employed,
provide reasonable compensation as determined by the Compensation Committee) and
expenses associated with such cooperation and assistance.

 

(g)  
Assignment of Inventions. The Executive will promptly communicate and disclose
in writing to the Company all inventions and developments including software,
whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or jointly with others, which have arisen or which arise out of the
Executive’s employment with the Company, or relate to any matters directly
pertaining to the business of the Company or any of its subsidiaries. Included
herein as if developed during the employment period is any specialized equipment
and software developed for use in the business of the Company. All of the
Executive’s right, title and interest in, to, and under all such Inventions,
licenses, and right to grant licenses shall be the sole property of the Company.
As to all such Inventions, the Executive will, upon request of the Company
execute all documents which the Company deems necessary or proper to enable it
to establish title to such Inventions or other rights, and to enable it to file
and prosecute applications for letters patent of the United States and any
foreign country; and do all things (including the giving of evidence in suits
and other proceedings) which the Company deems necessary or proper to obtain,
maintain, or assert patents for any and all such Inventions or to assert its
rights in any Inventions not patented.

 

(h)  
Equitable Relief and Other Remedies. The parties acknowledge and agree that the
other party’s remedies at law for a breach or threatened breach of any of the
provisions of this Section would be inadequate and, in recognition of this fact,
the parties agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the other party, without posting any bond,
shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.

 
10

--------------------------------------------------------------------------------


 

(i)  
Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

 

(j)  
Survival of Provisions. The obligations contained in this Section 10 shall
survive the termination or expiration of the Executive’s employment with the
Company and shall be fully enforceable thereafter.

 
11.  Conditions. Any payments or benefits made or provided pursuant to this
Agreement are subject to the Executive’s:
 

(a)  
compliance with the provisions of Section 10 hereof;

 

(b)  
delivery to the Company of an executed Agreement and General Release (the
“General Release”), which shall be substantially in the form attached hereto as
Appendix B (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within 21 days of
presentation thereof by the Company to the Executive: and

 

(c)  
delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.

 
12.  Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and a member of the Board or his designee. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or of any lack of compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of Connecticut without regard to its
conflicts of law principles. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after its expiration shall survive
any such expiration.
 
13.  Validity; Counterparts. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. This
Agreement may be executed in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.
 
11

--------------------------------------------------------------------------------


 
14.  Prior Agreements. This Agreement supersedes and replaces the Prior
Agreement. This Agreement supersedes any other agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
which have been made by either party. By signing this Agreement, the Executive
releases and discharges the Company from any and all obligations and liabilities
heretofore or now existing under or by virtue of the Prior Agreement.
 
15.  Coordination with Employment Agreement. In the event that the Executive
receives compensation or benefits under the Executive’s Employment Agreement and
thereafter becomes entitled to similar compensation or benefits under this
Agreement, the compensation and benefits paid or provided under the Employment
Agreement shall be an offset against the similar compensation and benefits
payable or to be provided under this Agreement.
 
16.  Settlement of Disputes. All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive’s claim has been denied.
 
17.  Arbitration. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Hartford, Connecticut, in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.
 
18.  Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:
 

(a)  
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.




(b)  
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.




(c)  
“Board” shall mean the Board of Directors of the Company.

 
12

--------------------------------------------------------------------------------


 

(d)  
“Cause” for termination by the Company of the Executive’s employment shall mean
(i) the willful and continued failure by the Executive to substantially perform
the Executive’s duties with the Company (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by the Executive pursuant to Section 6.1 of this Agreement) after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties, or (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Parent Company, the Company, or
their subsidiaries, monetarily or otherwise. For purposes of clauses (i) and
(ii) of this definition, (x) no act, or failure to act, on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company and (y) in the event of
a dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes to the
Board by clear and convincing evidence that Cause exists. Notwithstanding the
foregoing, Cause shall not include any act or omission of which the Audit
Committee of the Board (or the full Board) has had actual knowledge of all
material facts related thereto for at least 90 days without asserting that the
act or omission constitutes Cause.




(e)  
“Change in Control” for purposes of this Agreement shall mean any of the
following events, provided that such an event is not also a Management Buyout:




(I)  
any Person is or becomes the Beneficial Owner directly or indirectly, of
securities of the Parent Company representing thirty-five (35%) or more of the
combined voting power of the Parent Company’s then outstanding voting securities
generally entitled to vote in the election of directors of the Parent Company;
provided, however, that no Change in Control will be deemed to have occurred as
a result of a change in ownership percentage resulting solely from an
acquisition of securities by the Parent Company or a transaction described in
clause (A) of paragraph (III) below;

 

(II)  
during any period of two consecutive years, individuals who, as of the beginning
of such period, constitute the Board (the “Incumbent Board”) cease to constitute
at least a majority of the Board; provided, that any person becoming a director
of the Parent Company subsequent to the beginning of such period whose election,
or nomination for election by the Parent Company’s shareholders, was approved by
a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Parent Company and
whose appointment or election was not approved by at least a majority of the
directors of the Parent Company in office immediately before any such contest;

 
13

--------------------------------------------------------------------------------


 

(III)  
there is consummated a Merger of the Parent Company with any other business
entity, other than (A) a Merger which would result in the securities of the
Parent Company generally entitled to vote in the election of directors of the
Parent Company outstanding immediately prior to such Merger continuing to
represent (either by remaining outstanding or by being converted into such
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding such securities under an
employee benefit plan of the Parent Company or any Subsidiary, at least 50% of
the combined voting power of the voting securities of the Parent Company or such
surviving entity or any parent thereof outstanding immediately after such
Merger, generally entitled to vote in the election of directors of the Parent
Company or such surviving entity or any parent thereof and, in the case of such
surviving entity or any parent thereof, of a class registered under Section 12
of the Exchange Act, or (B) a Merger effected to implement a recapitalization of
the Parent Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Parent Company
representing 35% or more of the combined voting power of the Parent Company’s
then outstanding voting securities generally entitled to vote in the election of
directors of the Parent Company;

 

(IV)  
the stockholders of the Parent Company approve a plan of complete liquidation or
dissolution of the Parent Company or there is consummated the sale or
disposition by the Parent Company of all or substantially all of the Parent
Company’s assets, other than a sale or disposition by the Parent Company of all
or substantially all of the Parent Company’s assets to an entity where the
outstanding securities generally entitled to vote in the election of directors
of the Parent Company immediately prior to the transaction continue to represent
(either by remaining outstanding or by being converted into such securities of
the surviving entity or any parent thereof) 50% or more of the combined voting
power of the outstanding voting securities of such entity generally entitled to
vote in such entity’s election of directors immediately after such sale and of a
class registered under Section 12 of the Exchange Act; or

 

(V)  
A Sale of the Company.

 
Within five (5) days after a Change in Control has occurred, the Company shall
deliver to the Executive a written statement memorializing the date that the
Change in Control occurred.



(f)  
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor Code, and related rules, regulations and
interpretations.




(g)  
“Company” shall mean Kaman Music Corporation and, except in determining under
Section 18(e) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets.

 

(h)  
“Consultant” shall have the meaning set forth in Appendix A of this Agreement.




(i)  
“Date of Termination” shall have the meaning set forth in Section 6.2 of this
Agreement.

 
 
14

--------------------------------------------------------------------------------


 

(j)  
“Disability” shall be deemed the reason for the termination by the Company of
the Executive’s employment, if, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.




(k)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.




(l)  
“Excise Tax” shall mean any excise tax imposed under Section 4999 of the Code.




(m)  
“Executive” shall mean the individual named in the preamble to this Agreement




(n)  
“Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control (if more than one Change in Control has occurred,
any reference to a Change in Control in this subsection (n) shall refer to the
most recent Change in Control), of any one of the following acts by the Company,
or failures by the Company to act, unless, in the case of any act or failure to
act described in paragraph (I), (V), (VI), or (VII) below, such act or failure
to act is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:




(I)  
the assignment to the Executive of any duties inconsistent with the Executive’s
status as President of Kaman Music Corporation or a substantial diminution in
the nature or status of the Executive’s responsibilities from those in effect
immediately prior to the Change in Control;

 

(II)  
a reduction by the Company in the Executive’s annual Base Salary as in effect on
the date of this Agreement or as the same may be increased from time to time;

 

(III)  
the relocation of the Executive’s principal place of employment to a location
more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations immediately prior to the Change in Control;

 

(IV)  
the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within thirty (30) days of the date such compensation is due;

 
15

--------------------------------------------------------------------------------


 

(V)  
the failure by the Company to continue in effect any compensation plan in which
the Executive participates immediately prior to the Change in Control which is
material to the Executive’s total compensation (including, but not limited to,
the Kaman Corporation Compensation Administration Plan, Kaman Corporation Cash
Bonus Plan, and Kaman Corporation 2003 Stock Incentive Plan), unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to the Change in Control;

 

(VI)  
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company’s life insurance, health and accident, or disability plans in which the
Executive was participating immediately prior to the Change in Control, the
taking of any other action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by the Executive at the time of the Change in Control, or
the failure by the Company to provide the Executive with the number of paid
vacation days to which the Executive is entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
in effect at the time of the Change in Control, provided, however, that this
paragraph shall not be construed to require the Company to provide the Executive
with a defined benefit pension plan if no such plan is provided to similarly
situated executive officers of the Company or its Affiliates; or

 

(VII)  
any purported termination of the Executive’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 6.1
of this Agreement; for purposes of this Agreement, no such purported termination
shall be effective.

 
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
 
Notwithstanding anything to the contrary above, the Executive shall not have
“Good Reason” to terminate employment due solely to one or more of the following
events: (1) there is a diminution of the business of the Parent Company, the
Company, or any of their subsidiaries, including, without limitation, a sale or
other transfer of property or other assets of the Parent Company, the Company,
or their subsidiaries, or a reduction in the Executive’s business unit’s head
count or budget, or (2) a suspension of the Executive’s position, job functions,
authorities, duties and responsibilities while on paid administrative leave due
to a reasonable belief by the Board that the Executive has engaged in conduct
that would give adequate grounds to terminate the Executive’s employment for
Cause.
 
16

--------------------------------------------------------------------------------


 

(o)  
“Gross-Up Payment” shall have the meaning set forth in Section 5.2 of this
Agreement.

 

(p)  
“Management Buyout” means any event or transaction which would otherwise
constitute a Change in Control (a “Transaction”) if, in connection with the
Transaction, the Executive, members of the Executive's immediate family, and/or
the “Executive's Affiliates” (as defined below) participate, directly or
beneficially, as an equity investor in, or have the option or right to acquire,
whether or not vested, equity interests of, the acquiring entity or any of its
Affiliates (the “Acquiror”) having a percentage interest therein greater than
1%. For purposes of the preceding sentence, a party shall not be deemed to have
participated as an equity investor in the Acquiror by virtue of (i) obtaining
beneficial ownership of any equity interest in the Acquiror as a result of the
grant to the party of an incentive compensation award under one or more
incentive plans of the Acquiror (including, but not limited to, the conversion
in connection with the Transaction of incentive compensation awards of the
Parent Company into incentive compensation awards of the Acquiror), on terms and
conditions substantially equivalent to those applicable to other employees of
the Company at a comparable level as such party immediately prior to the
Transaction, after taking into account normal differences attributable to job
responsibilities, title and the like, or (ii) obtaining beneficial ownership of
any equity interest in the Acquiror on terms and conditions substantially
equivalent to those obtained in the Transaction by all other shareholders of the
Parent Company or (iii) the party’s interests in any tax-qualified defined
benefit or defined contribution pension or retirement plan in which such party
or any family member is a participant or beneficiary. The “Executive’s
Affiliates” at any time consist of any entity in which the Executive and/or
members of the Executive’s immediate family then own, directly or beneficially,
or have the option or right to acquire, whether or not vested, greater than 10%
of such entity’s equity interests, and all then current directors and executive
officers of the Parent Company and the Company who are members of any group,
that also includes the Executive, a member of the Executive’s immediate family
and/or any such entity, in which the members have agreed to act together for the
purpose of participating in the Transaction. The Executive’s immediate family
consists of the Executive’s spouse, parents, children and grandchildren.




(q)  
“Merger” means a merger, share exchange, consolidation or similar business
combination under applicable law.




(r)  
“Notice of Termination” shall have the meaning set forth in Section 6.1 of this
Agreement.




(s)  
“Parent Company” shall mean Kaman Corporation and, except in determining under
Section 18(e) hereof whether or not any Change in Control of the Parent Company
has occurred, shall include any successor to its business and/or assets.

 
17

--------------------------------------------------------------------------------


 

(t)  
“Payments” shall have the meaning set forth in Section 5.1 of this Agreement.




(u)  
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Parent Company or the Company or any of their direct
or indirect Subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Parent
Company in substantially the same proportions and with substantially the same
voting rights as their ownership and voting rights with respect to the Company.




(v)  
“Sale of the Company” shall mean a sale of all or substantially all of the
securities or all or substantially all of the assets of the Company or the
Merger of the Company with or into any Person, other than a Merger which would
result in the voting securities of the Company outstanding immediately prior to
such Merger continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such Merger and generally entitled to vote in the election of directors of
the Company or such surviving entity or parent thereof.




(w)  
“Subsidiary” shall mean any corporation within the meaning of Section 424(f) of
the Code.




(x)  
“Term” shall mean the period of time described in Section 2 of this Agreement.



19.  Payment of Compensation. The parties shall revisit this Agreement when the
IRS issues final regulations under Section 409A of the Code for the sole purpose
of determining whether any amendments are required in order to comply with such
regulations. The parties shall promptly agree in good faith on appropriate
provisions to avoid any material risk of noncompliance without materially
changing the economic value (to the Executive) or the cost (to the Company) of
this Agreement including, if necessary, the deferral of any amount payable
hereunder upon separation from service to the first date such amount may be paid
without incurring tax under Section 409A of the Code, in which case such payment
shall bear interest at the applicable federal rate under Section 1274 of the
Code. Notwithstanding the foregoing, the Company shall in no event be obligated
to indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code.
 



18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this agreement.




 
 
  
Kaman Music Corporation
                       
/s/ Robert M. Garneau
 
2/20/07
 
By:  
Robert M. Garneau
 
Date
 
Its:
Vice President
                                     
Executive
                         
 
/s/ Robert H. Saunders, Jr.
 
2/20/07
   
Robert H. Saunders, Jr.
 
Date
         



19

--------------------------------------------------------------------------------




APPENDIX A


TAX GROSS-UP PAYMENT RULES AND PROCEDURES
 
1. Subject to Paragraph 3 below, all determinations required to be made under
Section 5.2 of this Agreement, including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment, shall be made by an accounting firm
(the “Consultant”) selected in accordance with Paragraph 2 below. The Consultant
shall provide detailed supporting calculations both to the Company and Executive
within 15 business days of the event that results in the potential for an excise
tax liability for the Executive, which could include but is not limited to a
Change in Control and the subsequent vesting of any cash payments or awards, or
the Executive’s termination of employment, or such earlier time as is required
by the Company. The initial Gross-Up Payment, if any, as determined pursuant to
this Paragraph 1, shall be paid on the Executive’s behalf to the applicable
taxing authorities within five (5) days of the receipt of the Consultant’s
determination. If the Consultant determines that the Executive is not subject to
Excise Tax, it shall furnish the Executive with a written report indicating that
he has substantial authority not to report any Excise Tax on his federal income
tax return. Any determination by the Consultant shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Consultant hereunder, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”), consistent with
the calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Paragraph 3 below and Executive thereafter is
required to make a payment or additional payment of any Excise Tax, the
Consultant shall determine the amount of the Underpayment that has occurred and
any such Underpayment, increased by all applicable interest and penalties
associated with the Underpayment, shall be promptly paid by the Company to or
for the benefit of Executive. For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes on earned
income at the highest marginal rate of taxation in the state and locality of
Executive’s residence on the Date of Termination, (or the date of the Change in
Control if the Executive is subject to Excise Tax prior to the issuance of a
Notice of Termination) net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.
 
2. The Consultant shall be a nationally recognized public accounting firm,
benefits consultant or law firm proposed by the Company and agreed upon by the
Executive. If Executive and the Company cannot agree on the firm to serve as the
Consultant within ten (10) days after the date on which the Company proposed to
Executive an entity to serve as the Consultant, then Executive and the Company
shall each select one and those two firms shall jointly select the entity to
serve as the Consultant within ten (10) days after being requested by the
Company and Executive to make such selection. The Company shall pay the
Consultant’s fee.
 
20

--------------------------------------------------------------------------------


 
3. Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable,
but no later than fifteen (15) business days after Executive knows of such claim
and Executive shall apprise the Company of the nature of such claim and the date
on which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the period ending on the date that any payment of
taxes with respect to such claim is due or the thirty day period following the
date on which Executive gives such notice to the Company, whichever period is
shorter. If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order effectively to contest such claim, and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including attorneys fees and any additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Paragraph 3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect to such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax and income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other authority.
 
4. If, after the receipt by Executive of an amount advanced by the Company
pursuant to Paragraph 3 above, Executive becomes entitled to receive any refund
with respect to such claim, Executive shall (subject to the Company’s complying
with the requirements of Paragraph 3), promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).
 


 

21

--------------------------------------------------------------------------------



APPENDIX B
 
FORM OF RELEASE
 
AGREEMENT AND GENERAL RELEASE
 
Kaman Music Corporation, its affiliates, parents, subsidiaries, divisions,
successors and assigns in such capacity, and the current, future and former
employees, officers, directors, trustees and agents thereof (collectively
referred to throughout this Agreement as “Employer”), and Robert H. Saunders,
Jr. (“Executive”), the Executive’s heirs, executors, administrators, successors
and assigns (collectively referred to throughout this Agreement as “Employee”)
agree:
 
1. Last Day of Employment. Executive’s last day of employment with Employer is
______________. In addition, effective as of DATE, Executive resigns from the
Executive’s position as President of Kaman Music Corporation and will not be
eligible for any benefits or compensation after ________, including payments
under the Executive’s Employment Agreement, other than as specifically provided
under the Change in Control Agreement between Employer and Executive effective
as of January 1, 2007 (the “Change in Control Agreement”). Executive further
acknowledges and agrees that, after DATE, the Executive will not represent the
Executive as being a director, employee, officer, trustee, agent or
representative of Employer for any purpose. In addition, effective as of DATE,
Executive resigns from all offices, directorships, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, Employer or any
benefit plans of Employer. These resignations will become irrevocable as set
forth in Section 3 below.
 
2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 11 of the Change in Control
Agreement.
 
3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to Employer’s _______________ Chief Legal Officer, or his/her designee, or
mailed to Kaman Music Corporation, c/o Kaman Corporation, 1332 Blue Hills
Avenue, P.O. Box 1, Bloomfield, CT 06002, Attention Candace Clark, and
postmarked within seven (7) calendar days of execution of this Agreement and
General Release. This Agreement and General Release shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Hartford,
Connecticut, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.
 
4. General Release of Claim. Subject to the full satisfaction by the Employer of
its obligations under the Change in Control Agreement, Employee knowingly and
voluntarily releases and forever discharges Employer from any and all claims,
causes of action, demands, fees and liabilities of any kind whatsoever, whether
known and unknown, against Employer, Employee has, has ever had or may have as
of the date of execution of this Agreement and General Release, including, but
not limited to, any alleged violation of:
 
22

--------------------------------------------------------------------------------


 
- Title VII of the Civil Rights Act of 1964, as amended;
 
- The Civil Rights Act of 1991;
 
- Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
 
- The Employee Retirement Income Security Act of 1974, as amended;
 
- The Immigration Reform and Control Act, as amended;
 
- The Americans with Disabilities Act of 1990, as amended;
 
- The Age Discrimination in Employment Act of 1967, as amended;
 
- The Older Workers Benefit Protection Act of 1990;
 
- The Worker Adjustment and Retraining Notification Act, as amended;
 
- The Occupational Safety and Health Act, as amended;
 
- The Family and Medical Leave Act of 1993;
 
- Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Connecticut;
 
- Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;
 
- Any public policy, contract, tort, or common law; or
 
- Any allegation for costs, fees, or other expenses including attorneys fees
incurred in these matters.
 
Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights
under any pension (including but not limited to any rights under the Kaman
Corporation Supplemental Retirement Plan) or claims for accrued vested benefits
under any other employee benefit plan, policy or arrangement maintained by
Employer or under COBRA; (ii) Employee’s rights under the provisions of the
Change in Control Agreement which are intended to survive termination of
employment; or (iii) Employee’s rights as a stockholder.
 
5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
 
23

--------------------------------------------------------------------------------


 
6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum. Employee further affirms that the Executive has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to Executive, except as provided
under the Change in Control Agreement. Employee also affirms Executive has no
known workplace injuries.
 
7. Cooperation; Return of Property. In accordance with Section 10(f) of the
Change in Control Agreement Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge
and Employer will reimburse the Employee for any reasonable out-of-pocket
travel, delivery or similar expenses incurred and lost wages (or will provide
reasonable compensation if Executive is not then employed) in providing such
service to Employer. The Employee represents the Executive has complied with
Section 10(e) of the Change in Control Agreement regarding the return of
Employer property and records.
 
8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Connecticut
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.
 
9. No Admission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.
 
10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
 
11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Change in
Control Agreement which are intended to survive termination of the Change in
Control Agreement, including but not limited to those contained in Section 10
thereof, shall survive and continue in full force and effect. Employee
acknowledges Executive has not relied on any representations, promises, or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Agreement and General Release.
 
24

--------------------------------------------------------------------------------


 
EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
 
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
CHANGE IN CONTROL AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.
 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
 


 
 
 
 
 
KAMAN MUSIC CORPORATION
       
By:  
   
 
Name:
 
[NAME]
 
Title:
   
Date:
                       
Robert H. Saunders, Jr.
 
Date:
       



25

--------------------------------------------------------------------------------

